El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
La corte inferior, basándose en una excepción a la de-manda por haberse extinguido la causa de acción, dictó sen-tencia en este caso declarando sin lugar la demanda con costas.
El demandante interpuso apelación y pidió a la corte que ordenara al taquígrafo que preparara “La transcripción del récord” a los fines de perfeccionar el recurso. Más de 30 días han transcurrido desde la fecha del escrito de apelación sin haberse elevado los autos a esta corte y éste es el funda-mento de la moción del apelado solicitando la desestimación.
No habiéndose practicado prueba en este caso o celebrado juicio, no hay que acudir a la exposición del caso o trans-cripción de la evidencia por el taquígrafo, según eligiese el apelante, para revisar la sentencia en apelación. El proce-dimiento que tan difícil u oscuro encontraba el apelante es sencillísimo: bastaba pedir al secretario de la corte inferior que expidiera una certificación de las siguientes actua-ciones: demanda, excepción previa, sentencia y escrito de apelación, y esto que constituye el legajo propiamente dicho de la sentencia y que también pueden de conformidad certificarlo las partes, es lo que tenía que archivarse en *740esta corte dentro de los 30 días de presentado el escrito de apelación.

La moción de desestimación debe declararse con lugar.

El Juez Asociado Sr. Wolf no tomó parte en la resolu-ción de este caso.